DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a vehicle restraint system for securing a vehicle relative to a loading dock, the vehicle restraint system comprising: a mount configured to be secured to the loading dock, a drive shaft operatively connected to the mount; an actuator connected to the drive shaft for rotation of the drive shaft in a first direction and a second direction opposite the first direction, and a restraining member connected to the drive shaft and movable from a retracted position to an extended position based on rotation of the drive shaft in the first direction by the actuator, the restraining member movable from the extended position to the retracted position based on rotation of the drive shaft in the second direction by the actuator, wherein the restraining member, in the extended position, is configured to engage a vehicle structure, wherein the restraining member has an intermediate position, the restraining member movable from the extended position to the intermediate position by movement of the vehicle structure away from the loading dock, and wherein rotation of the drive shaft in the second direction when the restraining member is at the intermediate position causes a releasing lateral translation of the restraining member away from the mount and toward the retracted position to disengage the restraining member from the vehicle structure.
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 15 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method of controlling motion of a hook relative to a carriage of a vehicle restraint system, the method comprising moving a hook about an eccentric pivot from a retracted position toward an extended position such that a latch carried on the hook moves toward a stop of the carriage and a portion of the hook extends beyond the carriage, contacting the latch carried on the hook and the stop of the carriage to cause turning of the latch relative to the hook and permit the latch to clear the stop as the hook moves from the retracted position toward the extended position, moving the hook from the extended position toward the retracted position about the eccentric pivot to engage a portion of the latch with the stop and rotating the eccentric pivot to translate the hook in a generally lateral direction relative to the carriage so that the latch clears the stop and facilitates movement of the hook to the retracted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652